Citation Nr: 1828836	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-39 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

 
THE ISSUE

Entitlement to service connection for a right hand disability, diagnosed as tendonitis. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Lambert, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1992 to May 2013. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2016, a hearing was held before the undersigned Veterans Law Judge and a transcript of the hearing is associated with the record.

The Board notes that the Veteran has variously referred to his right hand disability as tendonitis and arthritis. See January 2013 Veteran's Application for Compensation or Pension (VA Form 21-526); September 2013 Report of General Information (VA Form 21-0820); April 2014 Notice of Disagreement (VA Form 21-0958); November 2014 Appeal to the Board of Veterans' Appeals (VA Form 9). Therefore, the Board will broadly construe the claim for service connection for right hand arthritis as a claim for right hand disability, to include tendonitis. Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (holding that the board must consider any disability that "may reasonably be encompassed by" the description of the claim and symptoms or other submitted information.).


FINDING OF FACT

It is reasonably shown that the Veteran's right hand disability began in service and has persisted since that time. 





CONCLUSION OF LAW

The requirements for service connection for a right hand disability have been met. 38 U.S.C. §§  1110, 5107 (2012); 38 C.F.R. § 3.303 (2017). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

Service connection for a disability may be granted when the evidence shows that a current disability results from an injury or disease that was incurred or aggravated in active military service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  The general requirements of service connection are (1) a current disability, (2) medical or lay evidence of an in-service incurrence or aggravation of a disease or injury, and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt is resolved in the favor of the Veteran. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2017). 

II. Factual Background

The Veteran asserts that he is entitled to service connection for right hand disability. Specifically, he has reported symptoms of swollen knuckles, hand cramping, stiffness, and pain occurring during and since his active service. See September 2013 Statement in Support of Claim (VA Form 21-4138); September 2013 Report of General Information (VA Form 21-0820); August 2016 Board Hearing Transcript. The Veteran reported that the first time he noticed right hand symptoms was in approximately 2009 while he was pumping gas. See April 2014 Notice of Disagreement (VA Form 21-0958); August 2016 Hearing Transcript.  He further testified that he experienced the same symptoms since he was in service and they never went away. See August 2016 Board Hearing Transcript. The Veteran's spouse also submitted a statement that he has suffered with using his right hand since before he retired from the military. See August 2016 Spouse's Lay Statement.  

The Veteran also stated that he did not receive ongoing treatment from a medical professional during or immediately following active service because he spoke to a medical provider during "mess," who told him to take ibuprofen whenever he experienced symptoms and that is what he has continued to do. See April 2014 Notice of Disagreement (VA Form 21-0958); August 2016 Statement of Accredited Representative in Appealed Case (VA Form 1-646); August 2016 Board Hearing Transcript. 

The Veteran's available service treatment records are negative for any reports of or treatment for a right hand condition. In his post-service VA treatment records, the Veteran demonstrated objective signs of right hand edema and swelling, for which the diagnostic impression was degenerative joint disease. See September 2013 VA Primary Care Initial Evaluation Note from J.R.G., Physician; December 2013 Infectious Disease Consultation Note from G.S., M.D. The recommendation was that he take "[non-steroidal anti-inflammatory drugs] intermittently for hand pain," and he was sent for an x-ray, which was unremarkable. See December 2013 Infectious Disease Consultation Note from G.S., M.D.; January 2014 Addendum Note from D.H., R.N.

At the March 2014 VA compensation and pension examination, the Veteran showed signs of pain on motion and limited range of motion in his right hand fingers on objective testing. See March 2014 Disability Benefits Questionnaire from M.E., M.D. The examiner noted that the expected functional impact would limit his ability to grip and grasp and had contributing factors of pain, weakness, fatigability and incoordination. Id. Based on this examination, the examiner diagnosed him with right hand tendonitis, but the examiner noted that "[f]or the claimant's claimed condition of right hand arthritis there is no diagnosis because there is no pathology to render a diagnosis." Id. The examiner did not provide an opinion as to the origin of the tendonitis. Id. 

The VA obtained an addendum opinion from a different medical provider who reviewed the previous examination report and the evidence of record and opined that the right hand disability was less likely than not incurred or caused by in-service injury because there was no condition or treatment in service. See April 2014 VA Examination Note from D.T., D.O. The medical provider further opined that March 2014 "examiner noted that no condition existed, however he entered the veteran's lay diagnosis as an entry in the question of diagnosis #1. In reviewing the exam, the exam is not consistent with tendonitis." Id. 

III. Analysis

There is some question as to the Veteran's current diagnosis. The VA examiner diagnosed tendonitis based on the objective medical testing reflecting limited ranges of motion and pain on motion. See March 2014 Disability Benefits Questionnaire from M.E., M.D. While the examiner did not explicitly link the diagnosis with the signs and symptoms on the examination, it is reasonable to read that the diagnosis was given as a result of the examination and report of symptoms. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[T]here is no reasons or bases requirement imposed on [medical] examiners.").  

The diagnosis is based upon a complete examination of the Veteran's right hand and is consistent with the September and December 2013 medical records, which show the Veteran has objective signs of a right hand disability, generally. See March 2014 Disability Benefits Questionnaire from M.E., M.D.; see also September 2013 VA Primary Care Initial Evaluation Note from J.R.G., Physician; December 2013 Infectious Disease Consultation Note from G.S., M.D. Accordingly, the Board finds the March 2014 VA the examiner's diagnosis to be highly probative as to the Veteran's current disability. 

In contrast,  the April 2014 addendum opinion relies upon the premise that the March 2013 VA "examiner noted that no condition existed, however he entered the veteran's lay diagnosis as an entry in the question of diagnosis #1."  However, there is no reasonable basis to conclude from the March 2014 report that the listed diagnosis was a lay diagnosis from the Veteran, and the April 2014 provider did not provide rationale for this conclusion. See March 2014 Disability Benefits Questionnaire from M.E., M.D.; April 2014 VA Examination Note from D.T., D.O. While the March 2014 examination report included that there was "no diagnosis because there is no pathology to render a diagnosis," this referred specifically to the Veteran's "claimed condition of right hand arthritis" and does not reasonably reflect negatively upon the diagnosis of tendonitis. See March 2014 Disability Benefits Questionnaire from M.E., M.D.  

The April 2014 addendum opinion also indicated that the examination results were inconsistent with a tendonitis diagnosis. April 2014 VA Examination Note from D.T., D.O. However, the examiner did not perform an examination on the Veteran and failed to articulate adequate rationale for this conclusion that the diagnosis was incorrect, because he did not include what portions of the examination were inconsistent with the diagnosis. Id. 

Accordingly, the Board affords greater probative weight to the March 2014 diagnosis. Therefore, it is at least as likely as not that the Veteran has a current right hand disability. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2017).

The balance of the evidence also reflects that the Veteran had an in-service incurrence of his right hand disability and that he has had persisting symptoms since his time in service. In that regard, the Veteran is competent to provide evidence regarding the persistence of his right hand symptoms, when he first noticed them, and the circumstances of his in-service treatment, because he has first-hand experience and these are observable by the Veteran. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay statements are competent evidence as to observable features or symptoms of an injury or illness but are not competent as to complex medical questions). Similarly, the Veteran's spouse is competent to provide evidence regarding approximately when his right hand suffering began and the persisting nature of his limitations because she has first-hand experience and these are facts that are observable by her. Id. 
The Veteran has stated multiple times that he first noticed his right hand symptoms during his active service in approximately 2009 and that the same symptoms continued after service.  See April 2014 Notice of Disagreement (VA Form 21-0958); August 2016 Hearing Transcript; see also March 2013 Certificate of Release or Discharge from Active Duty (DD Form 214). These statements are corroborated by his spouse, who stated that she observed the Veteran "suffer with use of his right hand before retiring from the military," and endorsed that he has limitations in his activities because of his pain. See August 2016 Spouse's Lay Statement. These statements are consistent with each other, as well as with the fact that he submitted a claim for his right hand prior to separation from active duty. See January 2013 Veteran's Application for Compensation or Pension (VA Form 21-526). Therefore, the undersigned finds that these statements regarding the onset and persisting nature of the symptoms to be credible. 
While the service treatment records do not contain a record of treatment for a right hand disability, the Veteran has provided competent and credible evidence that supports that he had symptoms beginning during his active military service and they continued after separation.  Most persuasive is the fact that the Veteran had no noted problem with his right upper extremity, which would include his hand, on his entrance exam, and he endorsed problems with his right hand prior to his separation. See July 1991 Report of Medical Examination; January 2013 Veteran's Application for Compensation or Pension (VA Form 21-526). The Veteran has reported that he spoke to a medical provider during "mess," who gave him ibuprofen, and that is how he has continued to treat. See April 2014 Notice of Disagreement (VA Form 21-0958); August 2016 Statement of Accredited Representative in Appealed Case (VA Form 1-646); August 2016 Board Hearing Transcript. This is consistent with the post-service recommendation that he take "[non-steroidal anti-inflammatory drugs] intermittently for hand pain." See December 2013 Infectious Disease Consultation Note from G.S., M.D. Therefore, the minimal treatment, both in service and after service, does not undermine his credible reports that he began to experience symptoms in service and that he has had persisting symptoms after service.

Although there is a negative medical opinion that stated the right hand disability was less likely than not incurred or caused by in-service injury, this opinion is inadequate and given no probative weight because it does not sufficiently take into consideration the Veteran's competent and credible statements and is inconsistent with the other evidence of record. April 2014 VA Examination Note from D.T., D.O. 

In light of the above, the Board finds that direct service connection for a right hand disability, diagnosed as tendonitis, is warranted. The competent and credible evidence supports a current right hand disability and a relationship between the right hand disability and service because the symptoms began in service. Accordingly, the Board finds that the preponderance of the evidence supports the claim and entitlement to service connection for a right hand disability, to include tendonitis, is granted. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Service connection for a right hand disability is granted. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


